Citation Nr: 1222086	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  10-47 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to an effective date earlier than April 8, 2010 for the assignment of a 40 percent disability rating for degenerative joint disease of the thoracolumbar spine.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from January 1997 to October 1998.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a May 2010 rating decision of the VA Regional Office in Fort Harrison, Montana that granted a 40 percent disability evaluation for degenerative joint disease of the thoracolumbar spine, effective from April 10, 2010.  The Veteran appeals for an earlier effective date. 

The appellant was afforded a personal hearing in July 2011 before the undersigned Veterans Law Judge sitting at Fort Harrison, Montana.  The transcript is of record.


FINDINGS OF FACT

1.  The most recent claim for an increased rating for degenerative joint disease of the thoracolumbar spine was received on April 8, 2010.

2.  It was not factually ascertainable that an increase in disability of degenerative joint disease of the thoracolumbar spine occurred during the preceding year.



CONCLUSION OF LAW

The criteria for an effective date prior to April 8, 2010 for a 40 percent disability rating for degenerative joint disease of the thoracolumbar spine have not been met. 38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156. 3.400 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts and presented testimony in July 2011 to the effect that the effective date of the award of a 40 percent disability rating for degenerative joint disease of the thoracolumbar spine should be earlier than April 8, 2011 because he has been struggling with the same symptoms since service.  In correspondence in the record dated in October 2010, the appellant states that he is not alleging clear and unmistakable error in prior rating decisions.

Preliminary Considerations - Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  The notice requirements of the VCAA apply to all elements of a claim for a higher rating including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006). 

Here, the appellant was sent a letter in February 2011 that informed him of what evidence was required to substantiate the claim.  Thus, the duty to notify the appellant was not fully satisfied prior to the initial unfavorable decision on the claim.  However, such notice errors may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Although fully competent notice was not sent before the initial RO decision in this matter, the Board finds that this was not prejudicial to the appellant because the actions taken by VA essentially cured the initial lack of adequate notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the RO readjudicated the matter in a June 2011 supplemental statement of the case after adequate notice was provided.  For these reasons, it is not prejudicial to the appellant for the Board to decide the appeal as the timing error does not affect the essential fairness of the adjudication. See Bernard v. Brown, 4 Vet.App. 384 (1993).  Notification that included information pertaining to a disability rating and an effective date for the award has also been sent to the appellant. See Dingess. The Board thus finds that adequate notice has been provided.

The Board finds that the necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet.App. 384.  VA clinical records for the time period at issue are of record and have been carefully considered.  The appellant presented testimony in July 2011 before the undersigned Veterans Law Judge who identified and advised him of potential evidentiary defects and suggestions for cure.  The actions of the Veterans Law Judge supplement the VCAA and comply with 38 C.F.R. § 3.103 (2011).  The extensive evidence of record, including the appellant's statements and testimony, has been carefully considered.  He has not indicated that there is outstanding evidence that has not been received or considered.

The Board is not aware of the existence of any additional or relevant evidence that has not been obtained in this regard.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim. See 38 U.S.C.A. § 5103A (a) (2); Dela Cruz v. Principi, 15 Vet.App. 143; Smith v. Gober, 14 Vet.App. 227 (2000); aff'd 281 F. 3d 1384 (Fed. Cir. 2002); see also Quartuccio v. Principi, 16 Vet.App. 183; Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991) (2002).  As such, the claim of entitlement to an effective date earlier than April 8, 2010 for a 40 percent rating for degenerative joint disease of the thoracolumbar spine is ready to be considered on the merits. 


Law and Regulations - Effective Dates

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor. 38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2011).  The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date. 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet.App. 125 (1997); VAOPGCPREC 12-98; 63 Fed.Reg. 56704 (1998).  The term "increase" as used in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400 means an increase to a higher disability level. See Hazan v. Gober, 10 Vet.App. 511 (1997).

The implementing regulation similarly states that the effective date shall be the date of receipt of the claim or the date entitlement arose, whichever is later, unless the claim is received within one year after separation from service. See 38 C.F.R. § 3.400; Flash v. Brown, 8 Vet.App. 332, 340 ("When a claim to reopen is successful and the benefit sought is awarded upon readjudication, the effective date is the date of the date of the claim to reopen."); Bonhomme v. Nicholson. 21 Vet.App. 40 (2007).

A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits under an existing law or for benefits under a liberalizing law or Department of Veterans Affairs issue, if the report relates to a disability which may establish entitlement. 

(1) Report of examination or hospitalization by Department of Veterans Affairs or uniformed services.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim. 

(2) Evidence from a private physician or layman.  The date of receipt of such evidence will be accepted when the evidence furnished by or in behalf of the claimant is within the competence of the physician or lay person and shows the reasonable probability of entitlement to benefits. 38 C.F.R. § 3.157 (2011).  Applicable regulations provide that a claim may be either a formal or an informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit." 38 C.F.R. § 3.1(p) (2011).  A claim, whether "formal" or "informal," must be in writing in order to be considered a claim or application for benefits. See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  Any claim for VA benefits must be submitted in the form prescribed by the Secretary. 38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2011).  Section 5101(a) is a clause of general applicability and mandates that a claim must be filed in order for any type of benefit to accrue or be paid. See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  An informal claim is any communication indicating intent to apply for one or more benefits, and must identify the benefit sought. 38 C.F.R. § 3.155(a) (2011). 

In Servello v. Derwinski, 3 Vet.App. 196, 198 (1992), the United States Court of Appeals for Veterans Claims (Court) addressed the issue of entitlement to an earlier effective date and pointed out that the applicable statutory and regulatory provisions, properly construed, require that the Board look to all communications in the file that may be interpreted as applications for claims, formal and informal, for increased benefits and, then, to all other evidence of record to determine the "earliest date as of which," disability is ascertainable. 38 U.S.C.A. § 5110 (b)(2); see also 38 C.F.R. § 3.400(o)(2); 3.155(a) (2011); Quarles v. Derwinski, 3 Vet.App. 129, 134 (1992).

Factual Background and Legal Analysis

The appellant has appealed the denial of an effective date earlier than April 8, 2010 for the assignment of a 40 percent disability evaluation for degenerative joint disease of the thoracolumbar spine.  However, after review of the record, the Board finds that the currently assigned effective date of the award is the most appropriate effective date in this case. 

Historically, review of the record discloses that the Veteran filed a claim for an increased rating for degenerative joint disease of the thoracolumbar spine in August 2008.  By rating decision dated in February 2009, the RO confirmed and continued a 20 percent disability rating for the service connected disorder.  The RO properly notified the appellant of this determination by letter dated in February 2009.  He did not appeal and as such, the February 2009 determination is final. See 38 C.F.R. § 20.1103.

The Veteran attempted to reopen the claim for an increased rating for degenerative joint disease of the thoracolumbar spine in correspondence received on April 8, 2010.  Following VA examination in January 2011, from which the RO determined that his back symptoms had worsened, a 40 percent disability rating was awarded by rating action dated in May 2010, effective from the date of the claim received on April 8, 2010.  

Initially, the Board has thoroughly perused the record to determine whether there were any unrecognized claims, informal claims or an intent to file a claim.  Our review reflects that there were no new claims for an increased rating prior to April 8, 2010. 

The Board must review the evidence to determine whether it is factually ascertainable that an increase in disability occurred within the one-year period prior to April 8, 2010. See 38 U.S.C.A. § 5110 (b)(2); see also 38 C.F.R. § 3.400 (o)(2); Harper v. Brown, 10 Vet.App. 125, 126 (1997).  In this regard, VA outpatient records dating from April 2009 demonstrate that the Veteran sought treatment, diagnostic work-up and medication management primarily for complaints and disorders other than back pain.  On various occasions, the outpatient records refer to his back "bothering him," "chronic back pain," "a lot of back pain," etc.  It was noted that the appellant utilized a motorized wheel chair and/or scooter and/or cane to assist in ambulation.  A June clinic note reflects a medical history that included multiple systemic and orthopedic disorders including osteoarthrosis of the knees, and chronic low back pain with normal magnetic resonance imaging of the spine and no impingment, fracture or disc problem.  In early April 2010, the Veteran indicated that back and left pain were 'not getting any better' and reported pain of 8/10 on a 10 scale.  It is not demonstrated that he sought any particular treatment for the back during this time frame, nor were any specific clinical findings noted in this regard except for pain that the record had previously documented. 

The Board thus finds that the generalized low back complaints and statements the Veteran made when primarily being treated for other complaints and disorders between April 2009 and April 2010 do not rise to the level that approximates the criteria for a 40 percent disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2011) (General Rating Formula for Diseases and Injuries of the Spine) under which he is currently rated.  Specifically, there is no indication that he had muscle spasm, severe guarding, favorable or unfavorable ankylosis, or severely reduced motion to warrant a rating in excess of 20 percent.  It was not until VA examination in August 2010 that the evidence provides more findings pertaining to the back, including substantially reduced motion and slight compression fracture of T8, in conjunction with degenerative changes and report of severe pain that the benefit of the doubt was invoked to find a basis to award a 40 percent disability evaluation for the service-connected back.

The Board acknowledges the appellant's contentions that he has had severe back symptoms since service and that the disability should have been rated 40 percent disabling going back for years.  However, as indicated previously, the appellant did not appeal prior rating decisions that became final.  In this regard, the Board observes that the Veteran appears to raise a freestanding claim for an earlier effective date.  Despite finality, he seeks to revisit prior rating decisions.  This theory of entitlement lacks legal merit. See Rudd v. Nicholson, 20 Vet.App. 296 (2006).  Therefore, to the extent that this is a freestanding claim, it is dismissed.  As well, as noted above, the Veteran does not raise a claim of clear and unmistakable error in prior rating decisions. 38 C.F.R. § 3.105 (2011).

The Board has also considered other theories of entitlement.  The first is whether the February 2009 rating decision became final. See 38 C.F.R. § 3.156 (b).  Here, there are 2009 VA outpatient records dated after February 2009 and within one year of the February 2009 rating decision that were in "constructive possession" of VA.  However, even if the term "received" [as conveyed by § 5110(b)(2)] is broadly construed to include constructive possession, the VA outpatient records are not new and material evidence.  In this regard, the Board finds that the Veteran's complaints of pain are cumulative of prior lay evidence.  Additionally, neither the lay nor medical evidence actually establishes any degree of functional impairment that would be useful in establishing an evaluation.  

Secondly, the VA outpatient clinical records do not constitute claims for an increased rating. See 38 C.F.R. § 3.157.  This type of claim attaches when there has been a report of examination.  The VA outpatient records contain complaints but the clinical entries do not include an examination report.  As such, 38 C.F.R. § 3.157 is not applicable. See also Massie v. Shinseki, 25 Vet.App. 123 (2011) 

Lastly, there are VA outpatient records dated within one year of the written claims for increase.  However, these do not establish any increase in disability within the one year prior to the claim.  Thus, 38 U.S.C.A. § 5110(b) is not applicable.  

In consideration of the above, and under the circumstances, the effective date is governed by the date of receipt of the claim which is April 8, 2010.  As the applicable law and regulatory provisions are clear as to this matter, the Board concludes that the appeal for an earlier effective date for the grant of a 40 percent disability rating for degenerative joint disease of the thoracolumbar spine must be denied. See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The preponderance of the evidence is against the claim and there is no doubt to be resolved. 38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet.App. 49, 54-56 (1990).



ORDER

An effective date earlier than April 8, 2010 for the grant of a 40 percent disability evaluation for degenerative joint disease of the thoracolumbar spine is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans Appeals

Department of Veterans Affairs


